 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 HELEN L. GILBERT (NYBN 4736336)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7021
 7        FAX: (415) 436-7234
          helen.gilbert@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 18-00394 JST
                                                      )
14           Plaintiff,                               )
                                                      ) STIPULATION AND [PROPOSED]
15      v.                                            ) ORDER EXCLUDING TIME
                                                      )
16   TEMARCUS ROGERS,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19
             The parties appeared before the Court for status conferences on October 12, 2018, and December
20
     14, 2018. During the December 14, 2018 appearance, the Court set a further status conference for
21
     March 1, 2019. During the October 12, 2018, appearance, counsel requested that time be excluded from
22
     any time limits applicable under 18 U.S.C. § 3161, for the purpose of effective preparation of counsel, as
23
     the government had begun producing and proffered that it would continue to produce discovery to the
24
     defendant. See 18 U.S.C. § 3161(h)(7)(B)(iv). During the December 14, 2018, appearance, counsel
25
     requested that time also be excluded from any time limits applicable under 18 U.S.C. § 3161, again for
26
     the purpose of effective preparation of counsel, as counsel for the defendant had not yet completed his
27
     review of the discovery provided by the government and also stated that he continued to seek additional
28

     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME
     CR 18-394 JST                              1
30
 1 records regarding the defendant. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties agree that the ends of

 2 justice served by granting such exclusions of time outweigh the best interests of the public and the

 3 defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). At both the October 12, 2018 and

 4 December 14, 2018 hearings, the Court made findings consistent with that agreement and excluded time.

 5 IT IS SO STIPULATED:

 6
                                                          ALEX G. TSE
 7                                                        United States Attorney
 8
     DATED: December 14, 2018
 9                                                        __________/s/_____________________
                                                          HELEN L. GILBERT
10                                                        Assistant United States Attorney
11 DATED: December 14, 2018
                                                          _________/s/______________________
12
                                                          ALAN DRESSLER
13                                                        Attorney for Defendant, Temarcus Rogers

14

15

16

17                                               Attestation of Filer

18          In addition to myself, the other signatory to this document is Alan Dressler. I attest that I have his

19 permission to enter a conformed signature on his behalf and to file the document.

20

21 DATED: December 14, 2018                                       _______/s/____________
                                                                  HELEN L. GILBERT
22                                                                Assistant United States Attorney
23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME
     CR 18-394 JST                              2
30
 1                                          [PROPOSED] ORDER

 2          As stated at the October 12, 2018 hearing and the December 14, 2018 hearing, for the reasons

 3 stated above and at the October 12, 2018 hearing and the December 14, 2018 hearing, the Court finds

 4 that exclusion from the time limits applicable under 18 U.S.C. § 3161 the period from October 12, 2018,

 5 through March 1, 2019, is warranted and that the ends of justice served by the continuance outweigh the

 6 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure

 7 to grant the requested exclusion of time would deny counsel for the defendant the reasonable time

 8 necessary for effective preparation, taking into account the exercise of due diligence, and would result in

 9 a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(iv).

10

11 IT IS SO ORDERED.

12

13 DATED: December 18, 2018

14                                               ________________________________________
                                                 THE HONORABLE JON S. TIGAR
15                                               United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME
     CR 18-394 JST                              3
30
